DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the master control circuit" in claim 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 inherits the limitations of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles et al. U.S. PGPUB No. 2004/0031920.

Regarding claim 1, Giles discloses a method comprising: providing an ion channel 1 extending along a first direction from a first end (the left side of figure 1) to a second end (the right side of figure 1); providing ions at the first end of the ion channel (“A continuous beam of ions may be received at an entrance to the ion mobility separator or packets of ions may be received at an entrance to the ion mobility separator” [0060]); and applying, by a controller (“the electrodes are preferably connected to both a DC and an AC or RF voltage supply” [0070]), a first voltage signal to a first plurality of electrodes adjacent to the ion channel (“The ion mobility separator preferably comprises a plurality of electrodes, each electrode having an aperture through which ions are transmitted in use” [0063]), generating, by the first plurality of electrodes, a first traveling drive potential that travels along the first direction during a separation time (“The transient DC potentials generate a travelling wave which moves in the axial direction” [0011]), the generating based on receipt of the first voltage signal (since the DC potential is generated by the signal supplied from the DC voltage supply [0070]); and wherein one or more of a travel speed and an amplitude of the first traveling drive potential varies during a first time segment of the separation time (“The one or more transient DC voltages or the one or more transient DC voltage waveforms 

Regarding claim 18, Giles discloses a system comprising: an ion channel 1 extending along a first direction from a first end (the left side of figure 1) to a second end (the right side of figure 1), the ion channel configured to receive ions at the first end of the ion channel (“A continuous beam of ions may be received at an entrance to the ion mobility separator or packets of ions may be received at an entrance to the ion mobility separator” [0060]); and a controller (“the electrodes are preferably connected to both a DC and an AC or RF voltage supply” [0070]) configured to apply a first voltage signal to a first plurality of electrodes adjacent to the ion channel (“The ion mobility separator preferably comprises a plurality of electrodes, each electrode having an aperture through which ions are transmitted in use” [0063]), wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels along the first direction during a separation time (“The transient DC potentials generate a travelling wave which moves in the axial direction” [0011]), and wherein one or more of a travel speed and an amplitude of the first traveling drive potential varies during a first time segment of the separation time (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. U.S. PGPUB No. 2004/0031920 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852.

Regarding claim 2, Giles discloses the claimed invention except that Giles relies upon a configuration of ring electrodes and there is no explicit disclosure of the claimed electrode configuration.
 Ibrahim discloses an ion mobility spectrometer comprising a plurality of ring electrodes to which a traveling DC voltage is applied for separating ions according to their respective mobilities (“each electrode ring can be configured to receive a superimposed DC voltage to create a DC voltage gradient along a length of the apparatus to guide ions trapped inside the device along the central axis… The applied DC voltage can be used to enable ion separation based on IMS” [0020]); where the ion channel is defined between a first surface and a second surface adjacent to the first surface, wherein the second surface comprising: a second plurality of electrodes which includes a first electrode and a second electrode spaced apart from the first electrode along a second direction lateral to the first direction, wherein the first plurality 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode configuration of Ibrahim in order to provide more precise control over the positioning of ions within the ion channel by segmenting the electrode rings to allow for more complex confinement waveforms.

Regarding claim 3, Giles discloses that the travel speed of the first traveling drive potential decreases during the first time segment (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).

Regarding claim 4, Giles discloses that the first traveling drive potential has a first speed during a first time sub-segment of the first time segment and a second speed smaller than the first speed during a second time sub-segment of the first time segment, 

Regarding claim 5, Giles discloses that the travel speed decreases monotonically as a function of separation time (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]). In paragraph [0051] Giles specifies that the velocity decreases as an alternative to decreasing and then increasing again. Decreasing and then increasing again would, by definition, not be a monotonic decrease. Therefore, it is understood that when Giles refers to the velocity decreasing in the alternative to decreasing and then increasing, this refers to a monotonic decrease in the velocity of the transient DC voltage waveform.

Regarding claim 6, Giles discloses that the increase in travel speed is one of linear, quadratic and exponential. In paragraph [0054], Giles discloses (among other possibilities) that the velocity of the traveling DC voltage waveform may decrease from a first speed of 2750-3000 m/s to a second velocity of 10-250 m/s. This decrease from one speed to another speed is at least a linear decrease in speed. 

Regarding claim 7, Giles discloses that the travel speed of the first traveling drive potential increases during the first time segment (“The one or more transient 

Regarding claim 8, Giles discloses that the first traveling drive potential has a first speed during a first time sub-segment of the first time segment and a second speed larger than the first speed during a second time sub-segment of the first time segment, the second time sub-segment occurs after the first time sub-segment (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).

Regarding claim 9, Giles discloses that the travel speed increases monotonically as a function of separation time (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]). In paragraph [0051] Giles specifies that the velocity increases as an alternative to increasing and then decreasing again. Increasing and then decreasing again would, by definition, not be a monotonic increase. Therefore, it is understood that when Giles refers to the velocity increasing in the alternative to increasing and then decreasing, this refers to a monotonic increase in the velocity of the transient DC voltage waveform.  


 
Regarding claim 11, Giles discloses that the separation time includes a second time segment preceding the first time segment, the travel speed of the first drive potential remains fixed during the second time segment. Giles discloses first “second and/or the third and/or the fourth and/or the fifth different velocity” [0054] of the traveling DC voltage waveform. When the claimed second time segment corresponds to the first velocity of Giles, this is a fixed velocity during an amount of time spent at this first velocity, where a first time segment including the second and third velocities represents a segment of time in which the velocity of the traveling DC waveform increases and/or decreases as specified in paragraph [0051].

Regarding claim 12, Giles discloses that the controller includes a plurality of traveling wave control circuits electrically coupled to the first plurality of electrodes, the plurality of traveling wave control circuits configured to generate a plurality of traveling wave voltage signals, the first voltage signal includes the plurality of traveling wave voltage signals (“The ion guide is preferably segmented in the axial direction so that independent transient DC potentials can be applied to each segment” [0011] – “At least 

Regarding claim 19, Giles discloses the claimed invention except that Giles relies upon a configuration of ring electrodes and there is no explicit disclosure of the claimed electrode configuration.
 Ibrahim discloses an ion mobility spectrometer comprising a plurality of ring electrodes to which a traveling DC voltage is applied for separating ions according to their respective mobilities (“each electrode ring can be configured to receive a superimposed DC voltage to create a DC voltage gradient along a length of the apparatus to guide ions trapped inside the device along the central axis… The applied DC voltage can be used to enable ion separation based on IMS” [0020]); where the ion channel is defined between a first surface and a second surface adjacent to the first surface, wherein the second surface comprising: a second plurality of electrodes which includes a first electrode and a second electrode spaced apart from the first electrode along a second direction lateral to the first direction, wherein the first plurality of electrodes are located between the first electrode and the second electrode and arranged along the first direction (“the device 300 includes a plurality of planar electrode rings 302, 304, 306, 308, 310, 312, 314, 316 (additional electrode rings are not labelled in FIG. 3) positioned adjacent to each other in an axial direction (e.g., along the Z-direction in the example of FIG. 3). Each electrode ring consists of a plurality of segmented electrodes arranged in a particular pattern within a plane. In the example 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode configuration of Ibrahim in order to provide more precise control over the positioning of ions within the ion channel by segmenting the electrode rings to allow for more complex confinement waveforms.

Regarding claim 20, Giles discloses that the travel speed of the first traveling drive potential decreases during the first time segment (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).

Regarding claim 21, Giles discloses that the first traveling drive potential has a first speed during a first time sub-segment of the first time segment and a second speed smaller than the first speed during a second time sub-segment of the first time segment, the second time sub-segment occurs after the first time sub-segment (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).



Regarding claim 23, Giles discloses that the increase in travel speed is one of linear, quadratic and exponential. In paragraph [0054], Giles discloses (among other possibilities) that the velocity of the traveling DC voltage waveform may decrease from a first speed of 2750-3000 m/s to a second velocity of 10-250 m/s. This decrease from one speed to another speed is at least a linear decrease in speed. 

Regarding claim 24, Giles discloses that the travel speed of the first traveling drive potential increases during the first time segment (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]).



Regarding claim 26, Giles discloses that the travel speed increases monotonically as a function of separation time (“The one or more transient DC voltages or the one or more transient DC voltage waveforms preferably pass in use along the ion mobility separator with a first velocity. Preferably, the first velocity… increases… [or] decreases” [0051]). In paragraph [0051] Giles specifies that the velocity increases as an alternative to increasing and then decreasing again. Increasing and then decreasing again would, by definition, not be a monotonic increase. Therefore, it is understood that when Giles refers to the velocity increasing in the alternative to increasing and then decreasing, this refers to a monotonic increase in the velocity of the transient DC voltage waveform.  

Regarding claim 27, Giles discloses that the increase in travel speed is one of linear, quadratic and exponential. In paragraph [0054], Giles discloses (among other possibilities) that the velocity of the traveling DC voltage waveform may increase from a 
 
Regarding claim 28, Giles discloses that the separation time includes a second time segment preceding the first time segment, the travel speed of the first drive potential remains fixed during the second time segment. Giles discloses first “second and/or the third and/or the fourth and/or the fifth different velocity” [0054] of the traveling DC voltage waveform. When the claimed second time segment corresponds to the first velocity of Giles, this is a fixed velocity during an amount of time spent at this first velocity, where a first time segment including the second and third velocities represents a segment of time in which the velocity of the traveling DC waveform increases and/or decreases as specified in paragraph [0051].

Regarding claim 29, Giles discloses that the controller includes a plurality of traveling wave control circuits electrically coupled to the first plurality of electrodes, the plurality of traveling wave control circuits configured to generate a plurality of traveling wave voltage signals, the first voltage signal includes the plurality of traveling wave voltage signals (“The ion guide is preferably segmented in the axial direction so that independent transient DC potentials can be applied to each segment” [0011] – “At least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 95% of the electrodes are preferably connected to both a DC and an AC or RF voltage supply” [0070]).

Claims 16, 17, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giles et al. U.S. PGPUB No. 2004/0031920 in view of Ibrahim et al. U.S. PGPUB No. 2019/0057852 in further view of Hoyes U.S. PGPUB No. 2016/0126083.

Regarding claim 16, Giles discloses the claimed invention except that while Giles discloses an ion mobility spectrometer formed by a plurality of electrodes along an ion channel ([Abstract]), there is no explicit disclosure that the lengths of the electrodes, along the axial direction, increase or decrease.
Hoyes discloses an ion mobility spectrometer (“the method comprises analyzing the charged particles (i.e. ions) to determine their mass or ion mobility” [0076]) which separates ions by application of voltages to a plurality of electrodes along an ion channel (“providing a plurality of inner electrodes that are separated by gaps of different lengths” [Abstract] – “the mass analyzer of the present invention is configured so that ions separate according to their mass to charge ratios as they travel through the time of flight region” [0014]) wherein lengths of a portion of the electrodes increase (“a stacked ring ion guide comprising a plurality of electrodes each having an aperture through which ions are transmitted in use and wherein the spacing of the electrodes increases along the length of the ion path” [0093]) or decrease (“The first set of electrodes 4 are electrically grounded and decrease in length from the right side to left side of the device” [0116]) along an axial direction of the ion channel.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode 

Regarding claim 17, Giles discloses the claimed invention except that while Giles discloses an ion mobility spectrometer formed by a plurality of electrodes along an ion channel ([Abstract]), there is no explicit disclosure that the lengths of the electrodes, along the axial direction, increase or decrease.
Hoyes discloses an ion mobility spectrometer (“the method comprises analyzing the charged particles (i.e. ions) to determine their mass or ion mobility” [0076]) which separates ions by application of voltages to a plurality of electrodes along an ion channel (“providing a plurality of inner electrodes that are separated by gaps of different lengths” [Abstract] – “the mass analyzer of the present invention is configured so that ions separate according to their mass to charge ratios as they travel through the time of flight region” [0014]) wherein lengths of a portion of the electrodes increase (“a stacked ring ion guide comprising a plurality of electrodes each having an aperture through which ions are transmitted in use and wherein the spacing of the electrodes increases along the length of the ion path” [0093]) or decrease (“The first set of electrodes 4 are electrically grounded and decrease in length from the right side to left side of the device” [0116]) along an axial direction of the ion channel.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode configuration of Hoyes in order to provide an electric field gradient which causes ions to 

Regarding claim 33, Giles discloses the claimed invention except that while Giles discloses an ion mobility spectrometer formed by a plurality of electrodes along an ion channel ([Abstract]), there is no explicit disclosure that the lengths of the electrodes, along the axial direction, increase or decrease.
Hoyes discloses an ion mobility spectrometer (“the method comprises analyzing the charged particles (i.e. ions) to determine their mass or ion mobility” [0076]) which separates ions by application of voltages to a plurality of electrodes along an ion channel (“providing a plurality of inner electrodes that are separated by gaps of different lengths” [Abstract] – “the mass analyzer of the present invention is configured so that ions separate according to their mass to charge ratios as they travel through the time of flight region” [0014]) wherein lengths of a portion of the electrodes increase (“a stacked ring ion guide comprising a plurality of electrodes each having an aperture through which ions are transmitted in use and wherein the spacing of the electrodes increases along the length of the ion path” [0093]) or decrease (“The first set of electrodes 4 are electrically grounded and decrease in length from the right side to left side of the device” [0116]) along an axial direction of the ion channel.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode configuration of Hoyes in order to provide an electric field gradient which causes ions to accelerate or decelerate as they traverse the ion guide, causing the ions to controllably separate allowing for improved control when separating ions for mobility analysis.

Regarding claim 34, Giles discloses the claimed invention except that while Giles discloses an ion mobility spectrometer formed by a plurality of electrodes along an ion channel ([Abstract]), there is no explicit disclosure that the lengths of the electrodes, along the axial direction, increase or decrease.
Hoyes discloses an ion mobility spectrometer (“the method comprises analyzing the charged particles (i.e. ions) to determine their mass or ion mobility” [0076]) which separates ions by application of voltages to a plurality of electrodes along an ion channel (“providing a plurality of inner electrodes that are separated by gaps of different lengths” [Abstract] – “the mass analyzer of the present invention is configured so that ions separate according to their mass to charge ratios as they travel through the time of flight region” [0014]) wherein lengths of a portion of the electrodes increase (“a stacked ring ion guide comprising a plurality of electrodes each having an aperture through which ions are transmitted in use and wherein the spacing of the electrodes increases along the length of the ion path” [0093]) or decrease (“The first set of electrodes 4 are electrically grounded and decrease in length from the right side to left side of the device” [0116]) along an axial direction of the ion channel.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Giles with the electrode configuration of Hoyes in order to provide an electric field gradient which causes ions to accelerate or decelerate as they traverse the ion guide, causing the ions to controllably separate allowing for improved control when separating ions for mobility analysis.

Allowable Subject Matter
Claims 13, 30, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: providing an ion channel extending along a first direction from a first end to a second end wherein one or more of a travel speed and an amplitude of a first traveling drive potential applied to electrodes adjacent the ion channel varies during a first time segment of a separation time; and a master control circuit is coupled to a plurality of traveling wave control circuits electrically coupled to the first plurality of electrodes; and the master control circuit determines one or more of amplitudes and/or frequencies of the traveling wave voltage signals and phase differences between the traveling wave voltage signals; and the master control circuit provides one or more traveling wave control signals indicative of the one or more of the determined amplitudes and/or frequencies, and the determined phase difference.



Regarding claims 31 and 32; these claims would be allowable at least for their dependence, either directly or indirectly, upon claim 30.

Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 14; claim 14 recites “the master control circuit”. This limitation is found in claim 13, upon which claim 14 does not depend. It is unclear whether or not claim 14 includes all of the limitations of claim 13. However, since the prior art fails to teach a master control circuit as defined in claim 13, claim 14 would be allowable if rewritten to include all of the limitations of claim 13.

Regarding claim 15; claim 15 would be allowable at least for its dependence upon claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881